STATE OF WEST VIRGINIA 


                          SUPREME COURT OF APPEALS

CCBCC, INC.,                                                                        FILED
                                                                                    May 29, 2018
Employer Below, Petitioner                                                   EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
vs.)   No. 18-0153 (BOR Appeal No. 2052250)
                   (Claim No. 2014032272)

KENDAL T. CREPPEL,
Claimant Below, Respondent

                             MEMORANDUM DECISION
       Petitioner CCBCC, Inc., by James W. Heslep, its attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Kendal T. Creppel, by Stephen P. New
and Stacey L. Fragile, his attorneys, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
June 16, 2014. The Office of Judges reversed the decision in its September 22, 2017, Order and
held the claim compensable for carpal and cubital tunnel syndromes. The Order was affirmed by
the Board of Review on January 31, 2018. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Creppel, a warehouse worker, alleges that he developed carpal tunnel and cubital
tunnel syndrome as a result of his job duties. An April 30, 2014, treatment note by Florencio
Neri, M.D., indicates Mr. Creppel reported bilateral hand pain. Dr. Neri noted that there was no
injury and that occupationally related wrist motions may be a factor. He diagnosed carpal tunnel
syndrome.

       Mr. Creppel completed an employee’s and physician’s report of injury on May 1, 2014,
He alleged that his duties as a warehouse man, specifically repetitive lifting, caused him to
develop bilateral carpal tunnel syndrome. The physician’s section lists the diagnosis as carpal
                                                1

tunnel syndrome, and it was indicated that the condition was occupationally related. It was
signed by an employee of Dr. Neri’s office.

        In a telephone deposition on May 2, 2014, Mr. Creppel stated that he started working for
the employer in October of 2004 at the Coca-Cola Bottling Plant in Bluefield, WV. His job
duties included building bulk and loading trucks. He had to lift cases of soda and load it onto a
pallet. He also drove a forklift which required him to operate a small steering wheel and bothered
his hands. Mr. Creppel stated that he has pain and numbness in his hands as well as knots on
both wrists. The symptoms began five to six months ago. He denied any prior wrist problems.

       On May 28, 2014, Dr. Neri noted that Mr. Creppel’s condition had worsened and was
presently causing moderate symptoms. He noted that aggravating factors included heavy lifting.
Mr. Creppel was to continue using splints and an EMG/NCS was ordered. The EMG/NCS
revealed mild bilateral median neuropathy at the wrists and mild bilateral ulnar neuropathy at the
elbows. Mr. Creppel returned to Dr. Neri on January 9, 2015, and Dr. Neri noted that his
symptoms had been progressively worsening. Aggravating factors included heavy lifting, and
Mr. Creppel was experiencing symptoms several times a day.

        Mr. Creppel saw orthopedic surgeon, Robert Kropac, M.D., on January 14, 2015. Dr.
Kropac stated that Mr. Creppel reported numbness and tingling in both hands for over a year. His
work required heavy lifting, pulling, and pushing. Dr. Kropac noted that the EMG/NCS showed
bilateral carpal and cubital tunnel syndromes. Dr. Kropac diagnosed mild bilateral carpal tunnel
syndrome and bilateral cubital tunnel syndrome. He recommended the use of braces. On June 2,
2015, Dr. Kropac noted that Mr. Creppel’s symptoms had worsened upon his return to work. His
main complaint was numbness and tingling caused by heavy lifting, pulling, and gripping. He
also reported being awakened at night by his symptoms, dropping things, and having difficulty
with fine motor skills.

        On June 18, 2015, Mr. Creppel was treated by Syed Ahmad, M.D., whose treatment note
indicates Mr. Creppel reported several problems including lupus, neck pain, back pain, numbness
of the hands and feet, and diagnoses of carpal and cubital tunnel syndrome. Dr. Ahmad
recommended wrist splints and elbow pads and stated that Mr. Creppel should consider
injections.

         Dr. Kropac testified in a deposition on April 13, 2016. He stated that he had been treating
Mr. Creppel since 2002 or 2003. Mr. Creppel had mild carpal and cubital tunnel syndromes,
though the carpal tunnel syndrome produced the most symptoms. Surgery was not recommended
at that time. Dr. Kropac opined that the cubital and carpal tunnel syndromes are likely caused by
his work duties including heavy lifting, pushing, and pulling.

       The claims administrator rejected the claim on June 16, 2014. The Office of Judges
reversed the decision on September 22, 2017, and held the claim compensable for bilateral carpal
tunnel syndrome and bilateral cubital tunnel syndrome. It found that though no closing
arguments were submitted, the employer submitted two articles on the possible link between
lupus and carpal tunnel syndrome. The Office of Judges found that there were two opinions of
                                                 2

record, the report of injury and Dr. Kropac’s opinion, that state that Mr. Creppel’s carpal and
cubital tunnel syndromes are the result of his work activities. Though the signature on the report
of injury is illegible, it was signed by an employee of Dr. Neri’s office. Further, and more
significant, Dr. Kropac’s deposition indicated that he is a board certified orthopedic surgeon who
has treated Mr. Creppel since 2002 or 2003. The Office of Judges found that he therefore had a
longtime professional relationship with Mr. Creppel and was familiar with his work activities.
Dr. Kropac testified that, to a reasonable degree of medical certainty, Mr. Creppel’s carpal and
cubital tunnel syndromes are occupationally related. The Office of Judges further noted that
though the employer introduced two articles discussing the relationship between lupus and carpal
tunnel syndrome, Dr. Kropac was not asked about his opinion regarding the causal link between
the two. Further, no medical professional of record discussed the possible connection between
the conditions. In fact, there is no medical opinion of record directly disagreeing with the
opinions of Drs. Neri and Kropac that Mr. Creppel’s carpal and cubital tunnel syndrome are the
result of his work duties. The Board of Review adopted the findings of fact and conclusions of
law of the Office of Judges and affirmed its Order on January 31, 2018.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of review. The evidence indicates that Mr. Creppel’s job duties include
repetitive heavy lifting, pushing, and pulling. An EMG/NCS showed both carpal and cubital
tunnel syndromes, and Drs. Neri and Kropac opined that the conditions were occupationally
related. A preponderance of the evidence supports the Board of Review’s decision.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.
ISSUED: May 29, 2018

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II
Justice Elizabeth D. Walker




                                                3